Title: To James Madison from the Inhabitants of Patrick County, Virginia, 4 July 1812 (Abstract)
From: Patrick County Inhabitants
To: Madison, James


4 July 1812. “Resolved, That we have for a considerable time anticipated a war with England, and have viewed with horror and indignation the many and reiterated aggressions committed by her on our rights and liberties, injuries which are calculated to rouse the spirit of revenge in the minds of the most stupine [sic]. With singular pleasure we take the liberty of declaring our entire approbation of the measures taken by the constituted authorities of our country.… Resolved, As the voice of our Goverment is for Warr, and the soft accents of melting commiseration changes into a tone of Vengeance, we are ready and willing to meet the proud despot who plumes himself upon the wrongs he commits, & teach him and his Myrmedons, that as we provoke not to insult, we will at the point of the bayonet repell every aggression, and once more show him the folly of encroaching on the rights of freemen.” Resolve that the conduct of the president “is entitled to the enthusiastic gratitude of every lover of liberty and free goverment.” “Resolved, That it is with peculiar satisfaction we tender our most profound respects to all those Members of Congress who have … had the firmness to strike a blow at our most deadly enemy.” Resolve that the president’s personal vigilance in seeing that “the most exposed & vulnerable points bordering on our Sea coast” are protected “entitles him to the warmest thanks and the unfeigned assurance of our confidence & support.”
